           Case 1:20-cv-05162-LGS Document 58 Filed 03/25/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
TIGRAN OHANIAN, et al.                                         :
                                           Plaintiffs          :
                                                               :   20 Civ. 5162 (LGS)
                           -against-                           :
                                                               :        ORDER
APPLE, INC., et al.                                            :
                                           Defendants.         :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a status conference was held today to discuss, among other issues, Plaintiff

Ohanian’s and Defendant T-Mobile USA Inc.’s (“T-Mobile”) proposal on how to proceed with

resolving the factual issue of whether Plaintiff Ohanian agreed to arbitrate with Defendant T-

Mobile (Dkt. No. 53). For the reasons stated at the conference, it is hereby

        ORDERED that a bench trial will be held to resolve the issue of whether Plaintiff

Ohanian agreed to arbitrate with Defendant T-Mobile. It is further

        ORDERED that Plaintiff Ohanian shall be deposed remotely by video from any place he

chooses to be located that will permit the deposition. Plaintiff Ohanian shall file a letter by April

2, 2021, apprising the Court of the earliest date he can be available for a video deposition and, if

possible, providing a date agreed on by the Plaintiff and T-Mobile for such deposition. A

scheduling order setting deadlines for limited discovery on whether Ohanian agreed to arbitrate

will enter after the letter is filed. It is further

        ORDERED that Plaintiff Lopez and Defendant Apple, Inc. shall meet and confer on a

schedule for fact discovery excluding depositions on the merits of Plaintiff Lopez’s claims and

shall file a proposed Case Management Plan by April 2, 2021.

Dated: March 25, 2021
       New York, New York
